Case 17-31897       Doc 881     Filed 09/25/19      Entered 09/25/19 12:11:47        Page 1 of 6



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                HARTFORD DIVISION

In re                                      :                Chapter 11
                                           :
CLINTON NURSERIES, INC.,                   :                Case No. 17-31897(JJT)
CLINTON NURSERIES OF MARYLAND, INC., :                      Case No. 17-31898(JJT)
CLINTON NURSERIES OF FLORIDA, INC., and :                   Case No. 17-31899(JJT)
TRIEM LLC,                                 :                Case No. 17-31900(JJT)
                                           :                (Jointly Administered Under
                          Debtors.         :                Case No. 17-31897(JJT))
CLINTON NURSERIES, INC.,                   :
CLINTON NURSERIES OF MARYLAND, INC., :
CLINTON NURSERIES OF FLORIDA, INC., and :
TRIEM LLC,                                 :
                                           :
                  Plaintiffs,              :
                                           :
            vs.                            :                Adv. Pro. No. 19-03014
                                           :
WILLIAM K. HARRINGTON,                     :
UNITED STATES TRUSTEE, REGION 2,           :
                                           :
                  Defendant.               :
___________________________________________:

               CLINTON NURSERIES, INC., CLINTON NURSERIES
        OF MARYLAND, INC., AND CLINTON NURSERIES OF FLORIDA, INC.’S
        STATEMENT OF ISSUES ON APPEAL AND DESIGNATION OF RECORD

        Clinton Nurseries, Inc. (“CNI”), Clinton Nurseries of Maryland, Inc. (“CNM”), and

Clinton Nurseries of Florida, Inc. (“CNF” and with CNI and CNM, the “Appellants”), through

their undersigned counsel, pursuant to Rule 8009 of the Federal Rules of Bankruptcy Procedure,

their (i) statement of issues to be presented on appeal and (ii) designation of the items to be

included in the record on appeal, in connection with its appeal of the Ruling and Order Converting

Contested Motion to Adversary Proceeding and Memorandum of Decision Dismissing Adversary

Proceeding for Failure to State Claims Upon Which Relief can be Granted [Doc. No. 835] (the




                                                1
Case 17-31897         Doc 881      Filed 09/25/19      Entered 09/25/19 12:11:47          Page 2 of 6



“Order”) issued by the United States Bankruptcy Court for the District of Connecticut (the

“Bankruptcy Court”). 1


         I.     Statement of Issues on Appeal from the Order


    1. Whether the Bankruptcy Court erred in concluding that 28 U.S.C. § 1930 is, on its face, a

         uniform bankruptcy law under article 1, § 8, cl. 4 of the United States Constitution.


    2. Whether the Bankruptcy Court erred in concluding that 28 U.S.C. § 1930 is, as applied to

         the Appellants, a uniform bankruptcy law under article 1, § 8, cl. 4 of the United States

         Constitution.


    3. Whether the Bankruptcy Court erred in concluding that the Appellants are required to pay

         fees to the United States Trustee in the amount provided for by the 2017 revision to 28

         U.S.C. § 1930 rather than the based on the pre-2017 revision to 28 U.S.C. § 1930.


    4.   Whether the Bankruptcy Court erred in concluding that the Appellants do not have

         standing to challenge any misapplication of the 2017 revisions to 28 U.S.C. § 1930.


    5. Whether the Bankruptcy Court erred in concluding that the Appellants failed to allege

         legally sufficient facts that the increase in fees due the United States Trustee is an improper

         taking under the United States Constitution.




1 The Order, as defined above, provides that the Order is to be placed within the docket of Adv. Pro. No.
19-03014. The Order has not been placed within that docket, and has only been docketed within Case No.
17-31897. As the Order was docketed in Case No. 17-31897 on August 28, 2019, the Appellants file this
notice of appeal on this date in both the Case No. 17-31897 and Adv. Pro No. 19-03014 dockets.

                                                   2
Case 17-31897            Doc 881    Filed 09/25/19      Entered 09/25/19 12:11:47       Page 3 of 6



      6. Whether the Bankruptcy Court erred in concluding that the fees the Appellants are required

           to pay under 28 U.S.C. § 1930 do not constitute an improper taking under the United States

           Constitution.


           II.       Designation of Record on Appeal


           The Appellants hereby designate the following items to be included in the record on appeal,

together with all exhibits, attachments, and documents incorporated by reference therein.


    Item     Doc.        Docket                           Docket Description
     No.     No. 2     Entry Date
      1      672       04/17/2019   Motion to Determine Amount of United States Trustee Fees
                                    Pursuant to 28 U.S.C. § 1930(a)(6). (Attachments: # 1 Exhibit A
                                    # 2 Exhibit B # 3 Exhibit C # 4 Exhibit D # 5 Exhibit E).
     2       725      6/17/2019     Objection United States Trustee's Objection To Debtors' Motion
                                    To Determine Amount Of United States Trustee Fees Pursuant
                                    To 28 U.S.C. § 1930(a)(6) As The Causes Of Action Therein
                                    May Only Be Filed as An Adversary Proceeding Filed by Kim
                                    L. McCabe on behalf of U. S. Trustee U.S. Trustee, (RE: 672
                                    Motion for Order filed by Debtor Clinton Nurseries, Inc., Debtor
                                    Clinton Nurseries of Maryland, Inc., Debtor Clinton Nurseries of
                                    Florida, Inc., Debtor Triem LLC). (Attachments: # 1 Certificate
                                    of Service).
     3       726      06/17/2019    Objection United States Trustee's Objection To Debtors' Motion
                                    To Determine Amount Of United States Trustee Fees Pursuant
                                    To 28 U.S.C. § 1930(a)(6) Filed by Kim L. McCabe on behalf of
                                    U. S. Trustee U.S. Trustee, (RE: 672 Motion for Order filed by
                                    Debtor Clinton Nurseries, Inc., Debtor Clinton Nurseries of
                                    Maryland, Inc., Debtor Clinton Nurseries of Florida, Inc., Debtor
                                    Triem LLC). (Attachments: # 1 Exhibit A # 2 Certificate of
                                    Service)
     4       743      07/02/2019    Debtor's Reply to United States Trustee's Objections to Motion
                                    to Determine Amount of United States Trustee Fees Pursuant to
                                    28 U.S.C. § 1930(a)(6) filed by Debtor Clinton Nurseries, Inc.,
                                    Debtor Clinton Nurseries of Maryland, Inc., Debtor Clinton
                                    Nurseries of Florida, Inc., Debtor Triem LLC Reply to U.S.
                                    Trustee's Procedural and Substantive Objections (ECF Nos. 725,
                                    726) Filed by Eric A. Henzy on behalf of Clinton Nurseries of
                                    Florida, Inc., Clinton Nurseries of Maryland, Inc., Clinton

2
    These document numbers refer to the documents filed in Case No. 17-31897.

                                                    3
Case 17-31897   Doc 881   Filed 09/25/19      Entered 09/25/19 12:11:47        Page 4 of 6



                          Nurseries, Inc., Triem LLC Debtors, (RE: 672 Motion for Order
                          filed by Debtor Clinton Nurseries, Inc., Debtor Clinton Nurseries
                          of Maryland, Inc., Debtor Clinton Nurseries of Florida, Inc.,
                          Debtor Triem LLC).
 5    773   07/22/2019    Reply to (related document(s): 672 Motion for Order to
                          Determine Amount of United States Trustee Fees Pursuant to 28
                          U.S.C. § 1930(a)(6) filed by Debtor Clinton Nurseries, Inc.,
                          Debtor Clinton Nurseries of Maryland, Inc., Debtor Clinton
                          Nurseries of Florida, Inc., Debtor Triem LLC) United States
                          Trustees Sur-Reply to Debtors Reply to United States Trustees
                          Objections to Motion to Determine Amount of United States
                          Trustee Fees Pursuant to 28 U.S.C. § 1930(a)(6) (ECF No.
                          743) Filed by Kim L. McCabe on behalf of U. S. Trustee U.S.
                          Trustee, (RE: 672 Motion for Order filed by Debtor Clinton
                          Nurseries, Inc., Debtor Clinton Nurseries of Maryland, Inc.,
                          Debtor Clinton Nurseries of Florida, Inc., Debtor Triem
                          LLC). (Attachments: # 1 Certificate of Service).
 6    780   07/29/2019    Notice of Supplemental Authority Filed by Patrick R. Linsey on
                          behalf of Clinton Nurseries of Florida, Inc., Clinton Nurseries of
                          Maryland, Inc., Clinton Nurseries, Inc., Triem LLC
                          Debtors, (RE: 672 Motion for Order filed by Debtor Clinton
                          Nurseries, Inc., Debtor Clinton Nurseries of Maryland, Inc.,
                          Debtor Clinton Nurseries of Florida, Inc., Debtor Triem LLC).
 7    828   08/20/2019    Supplemental Document Notice of Supplemental Authority Filed
                          by Robert J. Schneider Jr. on behalf of U. S. Trustee U.S.
                          Trustee, (RE: 672 Motion for Order filed by Debtor Clinton
                          Nurseries, Inc., Debtor Clinton Nurseries of Maryland, Inc.,
                          Debtor Clinton Nurseries of Florida, Inc., Debtor Triem LLC).
 8    833   08/26/2019    Notice of Supplemental Authority Filed by Christopher H. Blau
                          on behalf of Clinton Nurseries of Florida, Inc., Clinton Nurseries
                          of Maryland, Inc., Clinton Nurseries, Inc., Triem LLC
                          Debtors, (RE: 672 Motion for Order filed by Debtor Clinton
                          Nurseries, Inc., Debtor Clinton Nurseries of Maryland, Inc.,
                          Debtor Clinton Nurseries of Florida, Inc., Debtor Triem
                          LLC). (Attachments: # 1 Exhibit A).
 9    834   08/26/2019    Supplemental Document Notice of Supplemental Authority Filed
                          by Kim L. McCabe on behalf of U. S. Trustee U.S.
                          Trustee, (RE: 672 Motion for Order filed by Debtor Clinton
                          Nurseries, Inc., Debtor Clinton Nurseries of Maryland, Inc.,
                          Debtor Clinton Nurseries of Florida, Inc., Debtor Triem
                          LLC). (Attachments: # 1 Exhibit A)
 10   835   08/28/2019    Ruling and Order Converting Contested Motion to Adversary
                          Proceeding and Memorandum of Decision Dismissing
                          Adversary Proceeding for Failure to State Claims Upon Which
                          Relief Can Be Granted (RE: 672 Motion for Order filed by
                          Debtor Clinton Nurseries, Inc., Debtor Clinton Nurseries of
                          Maryland, Inc., Debtor Clinton Nurseries of Florida, Inc., Debtor

                                          4
Case 17-31897       Doc 881     Filed 09/25/19     Entered 09/25/19 12:11:47     Page 5 of 6



                               Triem LLC, 725 Objection filed by U.S. Trustee U. S.
                               Trustee, 726 Objection filed by U.S. Trustee U. S.
                               Trustee, 743 Reply filed by Debtor Clinton Nurseries, Inc.,
                               Debtor Clinton Nurseries of Maryland, Inc., Debtor Clinton
                               Nurseries of Florida, Inc., Debtor Triem LLC, 773 Reply filed
                               by U.S. Trustee U. S. Trustee).




Dated at Bridgeport, Connecticut this 25th day of September, 2019.

                                            CLINTON NURSERIES, INC.,
                                            CLINTON NURSERIES OF MARYLAND, INC.,
                                            and CLINTON NURSERIES OF FLORIDA, INC.,


                                            /s/ Eric Henzy
                                            Eric Henzy (Federal Bar No. ct12849)
                                            Christopher H. Blau (Federal Bar No. ct30120)
                                            ZEISLER & ZEISLER, P.C.
                                            10 Middle Street, 15th Floor
                                            Bridgeport, CT 06605
                                            Tel. 203-368-4234
                                            Fax 203-367-9678
                                            Email: ehenzy@zeislaw.com
                                            Their Attorneys




                                               5
Case 17-31897       Doc 881     Filed 09/25/19      Entered 09/25/19 12:11:47        Page 6 of 6



                                CERTIFICATE OF SERVICE

        I certify that on September 25, 2019, a copy of the foregoing Statement of Issues on Appeal
and Designation of Record was filed electronically and served by email to all parties by operation
of the Court’s electronic filing system. Parties may access this filing through the Court’s CM/ECF
system.

                                             /s/ Eric Henzy
                                             Eric Henzy (Federal Bar No. ct12849)
                                             Christopher H. Blau (Federal Bar No. ct30120)
                                             ZEISLER & ZEISLER, P.C.
                                             10 Middle Street, 15th Floor
                                             Bridgeport, CT 06605
                                             Tel. 203-368-4234
                                             Fax 203-367-9678
                                             Email: ehenzy@zeislaw.com
                                             Their Attorneys




                                                6
